           Case 2:17-cv-01115-RSM Document 157 Filed 03/05/19 Page 1 of 6




 1                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE

10   SENIOR HOUSING ASSISTANCE GROUP,              No. 2:17-cv-01115-RSM
11                       Plaintiff/Counter-        SENIOR HOUSING ASSISTANCE
12                       Defendant,                GROUP’S MOTION TO EXCLUDE
                                                   RYAN TRANE TESTIMONY
            v.
13
     AMTAX HOLDINGS 260, LLC, et al.
14
                         Defendants/Counter-
15                       Plaintiffs.
16
     AMTAX HOLDINGS 260, LLC, et al.,              NOTE ON MOTION CALENDAR:
17
                                                   MARCH 5, 2019
18                       Third-Party Plaintiffs,

19          v.

20   SENIOR HOUSING ASSISTANCE
     CORPORATION, et al.
21
                         Third-Party Defendants.
22

23

24

25

26

     Senior Housing Assistance Group’s                 HILLIS CLARK MARTIN & PETERSON P.S.
                                                       999 Third Avenue, Suite 4600
     Motion to Exclude Ryan Trane Testimony            Seattle, Washington 98104
     (2:17-cv-01115-RSM)                               Tel: (206) 623-1745 Fax: (206) 623-7789
            Case 2:17-cv-01115-RSM Document 157 Filed 03/05/19 Page 2 of 6




 1                     I.      INTRODUCTION AND RELIEF REQUESTED
 2          Plaintiff SHAG asks the Court to exclude testimony from Ryan Trane about (1) his
 3   analysis of the offers and letters of intent received on the properties at issue and (2) the market
 4   value of the properties. This request is based on late disclosure of the proposed testimony.
 5   Plaintiff learned of the proposed testimony for the first time during the opening statement of
 6   AMTAX’s counsel. Mr. Trane’s analysis has not been provided to SHAG, leaving SHAG to
 7   hear it for the first time as Mr. Trane testifies in this matter. This late disclosure prejudices
 8   SHAG’s ability to prepare for cross examination.
 9                                          II.     ANALYSIS
10                  THIS PROPOSED TESTIMONY WAS NOT DISCLOSED PRIOR TO OPENING
11                  STATEMENT.
            In opening statement, counsel for AMTAX stated the following about Mr. Trane’s
12
     proposed testimony in this matter:
13
            [A]s defendant’s representative Ryan Trane will testify, an analysis of the
14          offers and letters of intent on which SHAG relies would have revealed that the
            proposed sale prices were well below market, such that it would not have been
15
            in the best interests of the project partnerships to pursue any of them.
16   Unedited Transcript of Proceedings (Mar. 4, 2019) at 13:12-17. This was the first time SHAG
17   learned of this proposed testimony.
18          In the Revised Pretrial Order (Dkt.149), AMTAX states it will call Mr. Trane to testify
19   about the following subject matter:
20
           The LIHTC program
21         AMTAX’s organizational structure and its role in the LIHTC program
           The limited partnerships at issue in this litigation
22
           SHAG’s efforts to self-trigger and unilaterally exercise its special ROFR for the
23          projects at issue
           SHAG’s efforts to hide the Global Indemnity Agreement from AMTAX
24
           Other matters relevant to SHAG’s claims and AMTAX’s unclean hands defense.
25

26

     Senior Housing Assistance Group’s                          HILLIS CLARK MARTIN & PETERSON P.S.
                                                                999 Third Avenue, Suite 4600
     Motion to Exclude Ryan Trane Testimony                     Seattle, Washington 98104
     (2:17-cv-01115-RSM) - 1                                    Tel: (206) 623-1745 Fax: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 157 Filed 03/05/19 Page 3 of 6




 1   This disclosure does not give notice of any testimony regarding the proposed purchase prices
 2   or market values of the projects at issue.
 3           The disclosure in the pretrial order was consistent with Mr. Trane’s deposition
 4   testimony, in which he said he had not prepared an analysis of the Woodrose and Boardwalk
 5   letters of intent:
 6           Q. I'm handing you what's been marked as Exhibit 17. Do you recognize that?
 7
             A. Yes.
 8
             Q. What is it?
 9
             A. Again, I didn't read through all of it; but it appears to be the LOI that
10           Reliant sent to SHAG.

11           Q. And did you see that at the time it was provided or shortly thereafter?
12           A. I believe it was several weeks -- I would have to go back and check the
             time, but it was several weeks after.
13

14           Q. Today isn't the first time that you have seen this?

15           A. That is correct.

16           Q. Okay. Did Alden Torch do any sort of analysis of this offer?

17           A. Not to my recollection.
18           Q. Okay.
19           Deposition of Ryan Trane (Aug. 8, 2018) at 49:17 – 50:9.
20           Q. I'm handing you Exhibit 18. What is that?
21
             A. I believe it's the LOI or the letter of intent from Reliant to purchase
22           Woodrose.

23           ...

24           Q. Okay. And with regard to Exhibit 18, did Alden Torch do any kind of an
             analysis of this offering?
25

26

     Senior Housing Assistance Group’s                         HILLIS CLARK MARTIN & PETERSON P.S.
                                                               999 Third Avenue, Suite 4600
     Motion to Exclude Ryan Trane Testimony                    Seattle, Washington 98104
     (2:17-cv-01115-RSM) - 2                                   Tel: (206) 623-1745 Fax: (206) 623-7789
            Case 2:17-cv-01115-RSM Document 157 Filed 03/05/19 Page 4 of 6




            A. No. I think both of these came with -- with a SHAG cover letter that said
 1
            that they didn't -- they were not planning to accept these.
 2
     Trane Dep. at 50:12-15; 51:7-12.
 3
            AMTAX further describes Mr. Trane’s anticipated trial testimony in its trial brief.
 4
     Dkt 154 at 17-18. AMTAX states that Mr. Trane will testify about his interactions with Mr.
 5
     Woolford in connection with Mr. Trane’s efforts to obtain a copy of the Global Indemnity
 6
     Agreement, and the reasons why AMTAX felt it was important. Nowhere in AMTAX’s trial
 7
     brief is there any discussion of Mr. Trane’s purported analysis of the purchase offers or letters
 8
     of intent, or any comparison of the proposed purchase prices to market value.
 9
                    AMTAX HAS NOT DISCLOSED THE PROPOSED ANALYSIS
10
            In addition to waiting until opening statement to announce Mr. Trane’s newly
11
     developed analysis, AMTAX has withheld the analysis itself. SHAG has had no opportunity
12
     to review it. Presumably SHAG will hear the analysis for the first time as Mr. Trane explains
13
     it from the witness stand.
14
                    SHAG IS PREJUDICED BY AMTAX’S LATE DISCLOSURE.
15
            SHAG is prejudiced by AMTAX’s late disclosure of Mr. Trane’s proposed analysis.
16
     SHAG cannot effectively prepare for cross examination when it learns of the evidence in
17
     opening statement and hears the presentation of the analysis as the witness is testifying in
18
     open court.
19
                    IMPROPER OPINION TESTIMONY
20
            Further, Mr. Trane is not permitted to offer an opinion on the value of properties under
21
     the Federal Rules of Evidence. He has not been disclosed as an expert witness under Federal
22
     Rule of Evidence 702. Although property owners are sometimes permitted to offer an opinion
23
     as to value of property, Mr. Trane does not qualify as such an owner. As AMTAX’s opening
24
     statement states, “[N]either the developer general partner, nor the investor limited partner, are
25
     the owner of the LIHTC property.” Unedited Transcript of Proceedings (Mar. 4, 2019)
26

     Senior Housing Assistance Group’s                        HILLIS CLARK MARTIN & PETERSON P.S.
                                                              999 Third Avenue, Suite 4600
     Motion to Exclude Ryan Trane Testimony                   Seattle, Washington 98104
     (2:17-cv-01115-RSM) - 3                                  Tel: (206) 623-1745 Fax: (206) 623-7789
            Case 2:17-cv-01115-RSM Document 157 Filed 03/05/19 Page 5 of 6




 1   at 13:13-15. Additionally, Mr. Trane is even further removed from ownership of the
 2   properties at issue. Mr. Trane is employed by Alden Torch. As he acknowledges in his
 3   deposition, Alden Torch does not have a direct ownership interest in the properties, but rather
 4   it manages a fund that “represent[s] the interests” of the AMTAX entity investor limited
 5   partners. Trane Dep. at 13:7-10.
 6                      III.   CONCLUSION AND RELIEF REQUESTED
 7          The Revised Pretrial Order controls this case and states that it will not be amended
 8   without agreement of the parties except “to prevent manifest injustice.” Dkt. 149 at 14. The
 9   Pretrial Order should be enforced. Plaintiff SHAG respectfully requests that Mr. Trane’s
10   testimony be limited to subject matters that were properly disclosed.
11          DATED this 5th day of March, 2019.
12
                                             HILLIS CLARK MARTIN & PETERSON P.S.
13
                                             By   s/Laurie Lootens Chyz
14                                                Laurie Lootens Chyz, WSBA #14297
                                                  Jake Ewart, WSBA #38655
15                                                Jessica C. Kerr, WSBA #49866
                                                  999 Third Avenue, Suite 4600
16
                                                  Seattle, WA 98104
17                                                Tel: (206) 623-1745; Fax: (206) 623-7789
                                                  E-mail: laurie.chyz@hcmp.com
18                                                jake.ewart@hcmp.com
                                                  jessica.kerr@hcmp.com
19
                                             Attorneys for Senior Housing Assistance Group and
20                                           Senior Housing Assistance Corporation

21

22

23

24

25

26

     Senior Housing Assistance Group’s                       HILLIS CLARK MARTIN & PETERSON P.S.
                                                             999 Third Avenue, Suite 4600
     Motion to Exclude Ryan Trane Testimony                  Seattle, Washington 98104
     (2:17-cv-01115-RSM) - 4                                 Tel: (206) 623-1745 Fax: (206) 623-7789
            Case 2:17-cv-01115-RSM Document 157 Filed 03/05/19 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on the 5th day of March, 2019, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification to all
 4   counsel of record.
 5
            DATED this 5th day of March 2019, at Seattle, Washington.
 6
                                                  By___s/ Laurie Lootens Chyz___________
 7                                                   Laurie Lootens Chyz, WSBA #14297
                                                     Hillis Clark Martin & Peterson P.S.
 8                                                   999 Third Avenue, Suite 4600
                                                     Seattle, Washington 98104
 9
                                                     Telephone: (206) 623-1745
10                                                   Facsimile: (206) 623-7789
                                                     Email: laurie.chyz@hcmp.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Senior Housing Assistance Group’s                       HILLIS CLARK MARTIN & PETERSON P.S.
                                                             999 Third Avenue, Suite 4600
     Motion to Exclude Ryan Trane Testimony                  Seattle, Washington 98104
     (2:17-cv-01115-RSM) - 5                                 Tel: (206) 623-1745 Fax: (206) 623-7789
